In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (R. Doyle, J.), dated November 13, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, without costs or disbursements, and the defendant’s motion for summary judgment dismissing the complaint is denied.
The plaintiff allegedly slipped and fell on black ice on the exterior ramp of his employer’s premises. At the time of the accident, the defendant had a maintenance agreement with the plaintiffs employer to clean the premises. The plaintiff commenced this action against the defendant, contending that defendant’s franchisee created the defect by pouring waste water onto the exterior ramp. The defendant moved for summary judgment dismissing the complaint contending, inter alia, that the deposition testimony of its franchisee demonstrated that it had not created the icy condition on the ramp. The Supreme Court granted the motion. We reverse.
*697There are issues of fact requiring the denial of summary judgment (see Healy v ARP Cable, 299 AD2d 152, 154-155 [2002]). Skelos, J.P., Dillon, Angiolillo and Eng, JJ., concur.